Detailed Office Action
	Applicant’s arguments and amendments filed on 12/28/2020 have been entered and fully considered. Claims 1, 2, 5-7, 11, and 15-19 are amended. Claims 8-10 and 20 are cancelled. New claims 21-25 are added. Claims 1-7, 11-19, and 21-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Argument
The Applicant’s amendments to the claims and drawings have overcome the objections previously set forth in the non-final office action of 8/28/2020. These objections are withdrawn. 
The Applicant’s amendments have overcome all but one of the 35 USC 112(b) rejections previously set forth in the non-final office action of 8/28/2020. These rejections (except for one, see below) are withdrawn.
Regarding the 35 USC 112(b) rejection of the limitation “interfere” in claim 13, the applicant’s argument traversing this rejection is fully considered and found not to be persuasive (see 12/28/2020, page 9).
Applicant states that the office action suggests the term interfere with could refer to "prevent", to "delay", to "accelerate", etc. Applicant asserts that this rejection is in error. First, applicant notes that the definition of "interfere with" is "Prevent (a process or activity) from continuing or being carried out properly.” Applicant believes that this definition clearly describes the effect of the substance(s) that interfere with recrystallization of the particulate material. Furthermore, Applicant notes that the "accelerating" on its face is different from interfere with.
Applicant’s definition of the term “interfere”, itself, adds more to the ambiguity of this term. If the applicant intention is to recite that the addition of substance(s) prevents recrystallization, then the term ‘interfere” should be replaced with the term “prevent”. Regarding the second definition of “being carried out properly”, the Examiner submits that this definition is also indefinite. Does this mean that the recrystallization is carried out partially? Or slowly? What is an improper recrystallization? Does it mean that part of the polymer is solidified amorphously? And if yes to what extent? The Examiner maintains the 35 USC 112(b) rejection of this term and has re-iterated below.
Applicant arguments that the primary reference of EDERER '238 (US-2015/0266238), does not disclose the temperature range of the recoater, have been fully considered and found not to be persuasive (see 12/28/2020, page 12).
Applicant states that the office action errs in suggesting that EDERER '238 teaches a process that includes an oscillating blade recoater having a temperature of 70°C to 155° C. The office action suggests that heating of a recoater is taught in paragraph 0017. However, the cited paragraph does not teach a recoater that is heated, or a coater that is heated to 70-155 °C. In contrast, applicant notes that the cited paragraph only describes the possibility of preheating particulate material and does not describe heating of a recoater.
	The Examiner respectfully disagrees. Claim 1 recites that the oscillating blade recoater having a temperature of 70 °C to 155 °C. Claim 1 does not recite that this blade is heated (e.g. by a heater) to this temperature range. The Examiner in the non-[0018]}. As such, the Examiner submits that the coater, being a component inside the build space, is having a temperature of 75 °C to 95 °C that reads on the claim 1 limitation described above.
	The Examiner notes the current amendment to this temperature range and narrowing it down to a range of 122 °C to 155 °C. Since this is an amended limitation, its rejection is detailed below in the 35 USC 103 section.
Claim Objections
Claim 22 is objected to because of the following informalities: in line 1 replace “solidifying” with “fusing”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: energy input component in claims 1, 3-6, 14, 16, and 17; conducting components in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: energy input component in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claims 1, 3-6, 14, 16, and 17 have the limitation “energy input component”. The Examiner interprets this under 35 U.S.C. 112(f) because (A) the claim uses the generic place holder term “component” and (B) the terms “component” is modified by the functional language “energy input” and (C) the term “component” is not modified by sufficient structure for performing the function of inputting energy. The Examiner interprets “energy input component” as an infrared lamp [claim 5] or a sintering lamp [060] and equivalent thereof.
Claim 18 has the limitation “conducting components”. The Examiner interprets this under 35 U.S.C. 112(f) because (A) the claim uses the generic placeholder term “components” and (B) the terms “components” is modified by the functional language “conducting” and (C) the term “components” is not modified by sufficient structure for performing the function of conducting air. The Examiner interprets “conducting components” as air duct [0151] and equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 (line 4) recites one or more substances that interfere with recrystallization of the particulate matter. The term "interfere" is a relative term which renders the claim indefinite.  The term "interfere" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what constitutes interference with recrystallization. Does the substance prevent recrystallization? Does it delay the recrystallization? Does it change the temperature at which the recrystallization occur? Does this mean that the 
Claim 17 recites the limitation "the process" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the air flow" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12, 15-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over DE-102013004940-A1 in view of EDERER (US-2004/0170765), hereinafter EDERER ’765.
The Examiner notes that for claim mapping and in lieu of DE-102013004940-A, its English family member US-2015/0266238, hereinafter EDERER ’238 is used in this office action.
Regarding claims 1, 21, and 22, EDERER ’238 teaches a method that reads on the Applicant claim of A method for producing one or more three-dimensional parts {[abstract]}, comprising the steps of
applying a layer of a particulate material onto a construction field {[abstract] note that build space is the construction field, [0011]}, 
selectively applying an absorber to one or more areas of the layer, fusing the areas with the absorber by an energy input component (claim 1), wherein the step of fusing includes fusing the particulate matter (claim 22) {[0012] note the IR acceptor is the absorber, [claim 1], [abstract] note the binder is also the absorber, and note the sintering is the fusing, [0016] note the solidification or fusing or sintering happens after the particulate material is melted, thus fusing of the particulate matter},
wherein these steps are repeated until the one or more three-dimensional part or parts are obtained {[0002] note that although in the back ground section but it describes general 3D printing that is also applicable to the disclosed invention}, 
wherein the particulate material is applied by a recoater {[0011] note that coater is the claimed recoater},
and the absorber is selectively applied by a print head {[0012]}, 
the particulate material is solidified by the energy input component {[abstract], [claim 1]}, 
wherein the recoater is an oscillating blade recoater having a temperature of 122 ºC to 155 ºC (claim 1), 130 ºC to 155 ºC (claim 21)  {[0049] note the vibration coater, [FIG. 2] note the front of coater 101 is a slanted blade, [0017] note the build space temperature range of 60 ºC -120 ºC, note that this temperature is maintained in the build space, thus maintained in the coater, [0018] note the thermal sealing of the build space so that there is a uniform temperature everywhere including the coater}.
The Examiner notes that the recoater temperature range disclosed by EDERER ’238 (60 ºC -120 ºC) falls outside claims 1 and 21 range of 122 ºC -155 ºC and, 130 ºC -155 ºC, respectively. However the disclosed range is close to the claimed ranges.
prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
The Examiner also notes that the instant specification discloses a broader range of 70 ºC -155 ºC (see claim 26). The instant specification does not present any unexpected results that can be obtained if the range is narrowed to those claimed in claims 1 and 21. As such, an artisan further expects that similar results can be obtained when operating the recoater in the claimed ranges.
and the particulate material is heated to or kept at a temperature of 155 ºC to 180 ºC by the energy input component during the repeated layer by layer application onto the construction field {[0013] note the IR lamp or energy input component heating the layer, [0018] note the use of IR radiator, [0016] note the desired temperature of the particulate material of approximately 180 ºC, [0002] note the teaching that 3D printing is a repeated layer by layer operation}. 
Regarding the last limitation of claim 1 reciting “the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable” EDERER ‘238 qualitatively shows formation of a mound in form of the blade of the recoater {[FIG. 2]}. EDERER ‘238 is, however, silent on describing this mound or roll and that its size or diameter is adjustable.
In the same filed of endeavor that is related to the methods for application of layers of powder, EDERER ‘765 discloses a method that reads on the applicant claim of the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable {[abstract], [0034], [0058] and [0059] note the teaching on volumetric tolerance of the coating system that provides excess roll particulate material in front of the vibrating blade and variable excess material or fed quantity that indicates that the size of the particulate roll is adjustable since various sizes excess material can be applied}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have included an excess and adjustable mound or particulate material roll in front the of the blade of  EDERER ‘238. The advantage of this excess and adjustable particulate material roll as disclosed by EDERER ‘765 is to prevent flaws in the particle layer of the surface to be coated and homogenizing the particulate material {[0076]}, allowing reliable and continuous intake of material {[0034]} and in general, providing a favorable results {[0069]}. 
Note the vibration coater used by EDERER ‘238 is described in detail in DE10216013B4 {see EDERER ‘238 [0011]}.  English family member of DE10216013B4 is HOCHSMANN (US-2006/0105102) that describes that vibration coater can be adjusted to provide variable and metered quantities of applied particulate matter and as such it is capable of providing an adjustable particulate material roll in front of the blade based on teaching of EDERER ‘765 {see HOCHSMANN [0033]}. 
Regarding claim 2, EDERER ’238 teaches a method that reads on the Applicant claim of wherein, before each application of the particulate material, the construction field is lowered by a defined amount or construction units are raised by a defined amount, wherein said defined amount corresponds to the layer thickness of the applied particulate material {[0051] note that when building platform is lowered, a layer is applied, thus the lowering corresponds to one layer}. 
Regarding claim 3, EDERER ’238 teaches a method that reads on the Applicant claim of wherein the energy input component is located above the construction field and/or is a movable energy input component arranged behind the recoater {[0013], [0054]}.
Regarding claim 4, EDERER ’238 teaches a method that reads on the Applicant claim of wherein the energy input by the energy input component is effected after application of the particulate material {[0049], [0050] note that solidification by the energy input component occurs after the layer is applied in [0049]}. 
Regarding claims 5 and 15, EDERER ’238 teaches a method that reads on the Applicant claim of wherein the energy input component is an overhead radiator or/and an infrared lamp (claim 5) {[0013], [0018]}.
Wherein the construction field is an area of the construction space, and the overhead radiator is adjusted to generate a temperature of 30 to 180 ºC in the construction space and in the applied particulate material (claim 15) {[0017] note build space is the construction area of field}.
Regarding claims 6 and 16, EDERER ’238 teaches a method that reads on the Applicant claim of wherein the particulate material is applied by means of a recoater, followed by selective application of absorber by means of one or more print heads, the energy input is effected by a movable and controllable energy input component (claim 6), wherein the energy input is effected directly after application of the particulate material and/or the absorber, and the energy input component is moved over the construction field after the recoater (claim 16) {see claim 4 for sequence of coating and application of absorber, [0049], [0050], [0013] note the IR lamp is moved over the build space with a positioning unit, [0075] note the teaching of a lamp with segmented control of power which is the input energy and thus controllable, [0054] note the teaching that the heat lamp is moved over the printed areas which indicates that coating and application of absorber has already taken place and the movement is after the recoater, [FIG. 2] lamp 200 follows coater 101}.
Regarding claims 12 and 23, EDERER ’238 teaches a method that reads on the Applicant claim of wherein the particulate material includes a polyamide (claim 12), polyamide 12 (claim 23) {[0015], [0016]}.
Regarding claim 17, EDERER ’238 teaches a method that reads on the Applicant claim of wherein a pre-exposure is effected by the energy input component before application of the particulate material {[0017] note the preheating that indicates pre-exposure},
and the energy input is additionally effected by an additional energy input component arranged above the construction field, wherein the additional energy input component is controllable or is operative throughout the process {[0018] note the IR radiator is the additional energy input component, note maintaining the temperature at constant level that indicates control, [0075] note control of power of lamp}. 
A method for producing one or more three-dimensional parts {[abstract]}, comprising the steps of
applying a layer of a particulate material onto a construction field {[abstract] note that build space is the construction field, [0011]}, 
selectively applying an absorber to one or more areas of the layer, fusing the areas with the absorber by an energy input component {[0012] note the IR acceptor is the absorber, [claim 1], [abstract] note the binder is also the absorber, and note the sintering is the fusing, [0016] note the solidification or fusing or sintering happens after the particulate material is melted, thus fusing of the particulate matter},
wherein these steps are repeated until the one or more three-dimensional part or parts are obtained {[0002] note that although in the back ground section but it describes general 3D printing that is also applicable to the disclosed invention}, 
wherein the particulate material is applied by a recoater {[0011] note that coater is the claimed recoater},
and the absorber is selectively applied by a print head {[0012]}, 
the particulate material is solidified by the energy input component {[abstract], [claim 1]}, 
wherein the recoater is an oscillating blade recoater having a temperature of 70 ºC to 155 ºC {[0049] note the vibration coater, [FIG. 2] note the front of coater 101 is a slanted blade, [0017] note the build space temperature range of 75 ºC -95 ºC, note that this temperature is maintained in the build space, thus maintained in the coater, [0018] 
The Examiner notes that EDERER ‘238 discloses that the build space is heated using heating means such as radiators {[0018]}. However, EDERER ‘238 does not disclose that this heating means is included in and placed on the recoater. Therefore, EDERER ‘238 is silent on the limitation: “wherein the recoater includes a resistant heater or other heating element”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the heating radiator of EDERER ‘238 and have placed it on the recoater of EDERER ‘238, since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. Note that this rearrangement does not modify the operation of the heater and heating up the build space.
One would have been motivated to have rearranged the heater and have placed it on the recoater, since in this configuration the heater is close to the particulate material and the primary purpose of heating the build material as disclosed by EDERER ‘238 {[0017]} would have been accomplished more efficiently.
and the particulate material is heated to or kept at a temperature of 155 ºC to 180 ºC by the energy input component during the repeated layer by layer application onto the construction field {[0013] note the IR lamp or energy input component heating the layer, [0018] note the use of IR radiator, [0016] note the desired temperature of the particulate material of approximately 180 ºC, [0002] note the teaching that 3D printing is a repeated layer by layer operation}. 
the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable” EDERER ‘238 qualitatively shows formation of a mound in form of the blade of the recoater {[FIG. 2]}. EDERER ‘238 is, however, silent on describing this mound or roll and that its size or diameter is adjustable.
In the same filed of endeavor that is related to the methods for application of layers of powder, EDERER ‘765 discloses a method that reads on the applicant claim of the particulate material is applied by generating a particulate material roll in front of the recoater in the coating direction, the diameter of the particulate material roll is adjustable {[abstract], [0034], [0058] and [0059] note the teaching on volumetric tolerance of the coating system that provides excess roll particulate material in front of the vibrating blade and variable excess material or fed quantity that indicates that the size of the particulate roll is adjustable since various sizes excess material can be applied}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have included an excess and adjustable mound or particulate material roll in front the of the blade of  EDERER ‘238. The advantage of this excess and adjustable particulate material roll as disclosed by EDERER ‘765 is to prevent flaws in the particle layer of the surface to be coated and homogenizing the particulate material {[0076]}, allowing reliable and continuous intake of material {[0034]} and in general, providing a favorable results {[0069]}. 
[0011]}.  English family member of DE10216013B4 is HOCHSMANN (US-2006/0105102) that describes that vibration coater can be adjusted to provide variable and metered quantities of applied particulate matter and as such it is capable of providing an adjustable particulate material roll in front of the blade based on teaching of EDERER ‘765 {see HOCHSMANN [0033]}.
Regarding claim 25, EDERER ’238 teaches a method that reads on the Applicant claim of the fusing temperature is at a temperature of 175 ºC to 220 ºC {[0016]}.
Regarding the remainder limitation of claim 25 (wherein all of the applied particulate material is kept at a basic temperature of 145 ºC to 186 ºC), the basic or build area temperature range disclosed by EDERER ’238 (60 ºC -120 ºC) falls outside claim 25 range. However the disclosed range is close to the claimed range.
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties. Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783. 
The Examiner also notes that the instant specification does not present any unexpected results that can be obtained if the range is narrowed to that recited in claim 25. As such, an artisan further expects that similar results can be obtained when operating the basic temperature in the claimed range.
Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EDERER ’238 and EDERER ’765 as applied to claim 1 above, and further in view of PHILIPPI (US-2099/0068376), hereinafter PHILLIPI.

In the same filed of endeavor that is related to 3D printing of an object using a heated recoater, PHILLIPI discloses a method that reads on the applicant claim of wherein the one or more three-dimensional parts are produced in a process chamber having an air space, the construction field is an area of a construction space, wherein  a gas flow is conducted through the air space over the construction field in order to adjust a desired temperature in the construction space (claim 7), wherein the air flow is conducted into the construction space by one or more conducting components from above or/and laterally, air flow is conducted substantially over the construction field or air flow circulates above the construction field and exits from the construction field again upwards or/and laterally (claim 18) {[0042] note flow across layer that is a lateral movement, also note guiding and circulation of air that requires ducts or conducting components}.
At the effective filing date of the instant invention, it would have been obvious to one having ordinary skill in the art to have substituted the known IR radiator of EDERER “238 with the known heated air circulation method of PHILLIPI in order to maintain a constant temperature in the build space. Note that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.

Regarding claim 19 limitation of “wherein the desired temperature in the construction space is adjusted to 30 ºC to 60 ºC”, EDERER ‘238 discloses the temperature of the build space to be in the range of 60-120 ºC which touches the claimed range.
The Examiner notes that a prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}. Therefore the claimed range is obvious in view of the teaching of EDERER ‘238,
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over EDERER ’238 and EDERER ’765 as applied to claim 1 above and further in view of LAYDEN (US-2004/0038009), hereinafter LAYDEN and VANELLI (US-2016/0215092), hereinafter VANELLI, as evidenced by STUART (European Polymer Journal 49 (2013) 2785–2791), hereinafter STUART. 
Regarding claims 11 and 13, the combination of EDERER ’238 and EDERER ’765 discloses all the limitations of claim 1. EDERER ’238 further discloses a method that reads on the applicant claim of wherein the particulate material has ii) a melting temperature of 180-190 ºC (claim 11) {[0016]}, 
wherein the absorber is a liquid containing carbon particles (claim 11) {[0015] note the use of graphite as the IR acceptor or binder}; 
wherein the recoater comprises one or more oscillating blades and a particulate material reservoir; {see claim 1 analysis above, [FIG. 2] 101 is the reservoir}.
wherein the absorber comprises one or more radiation-absorbing components; a plasticizers for the particulate material; and one or more substances that interfere with recrystallization of the particulate material (claim 13) {[0015] graphite is the IR absorber or radiation-absorbing component, note the use of di-ethyl succinate which as evidenced by STUART (see abstract) is a plasticizer, note that the limitation of a substance that interferes with recrystallization is rejected under section 35 USC 112(b) above since it is indefinite and not clear how this interference is done}.
	Regarding the next limitation of claim 11 reciting “wherein the particulate material has i) an average particle size of 50-60 µm”, the combination of EDERER ’238 and EDERER ’765 is, however, silent on the appropriate particle material size.
	In the same field of endeavor that is related to method for 3D printing, LEYDEN discloses that a variety of particles sizes can be used as the particulate material and that larger particles improve the quality of the printed article by allowing the binder to migrate in a the larger pores and smaller particle sizes serve to reinforce particle strength. As such, LAYDEN recognizes particle size as a result-effective variable affecting the quality and strength of the final 3D object.
	It is well established that determination of optimum values of result-effective variables (in this case particle size) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have optimized the particle size range of the particulate 
	Regarding the next limitation of claim 11 reciting “and iii) a recrystallization temperature of 140-150 ºC”, the combination of EDERER ’238, EDERER ’765, and LAYDEN is silent on the appropriate recrystallization temperature of the particulate material.
	In the same field of endeavor that is related to 3D printing methods using nylons or polyamides, VANELLI discloses a method that reads on the applicant claims of and iii) a recrystallization temperature of 140-150 ºC {[0066]}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the nylon particulate material as disclosed by VANELLI having the claimed recrystallization temperature in the method of the 3D printing of the combination above. The advantage of this particulate material as disclosed by VANELLI, is the relatively large difference between the melting and recrystallization temperature that results in the formed object to be less likely to deform or warp in addition to the easy separation of the unfused powder from the formed object {[0034]}.
	Regarding the last limitation of claim 11 reciting “and wherein a diameter of the particulate material roll is 1 to 8 mm” as set forth in the rejection of claim 1 above, at the effective filing date of the instant invention it would have been obvious to have incorporated the teachings of EDERER ‘765 into the method of EDERER ‘238 and have 
EDERER ‘765 further discloses that the excess material or the particulate roll is provided in front of the blade such that depending on the size of the platform or the length of layer, sufficient material exist to form the entire layer. As such, EDERER ‘765 recognizes the amount or the diameter of the particulate roll to be a result-effective variable that depends on the size of the layer to be produced.
It is well established that determination of optimum values of result-effective variables (in this case particle size) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have optimized the particulate roll size or diameter to obtain an appropriate amount to finish one layer. An artisan would have selected the appropriate size range through routine experimentation that result is this optimum layer production. In certain case the optimum diameter range would have been within the claimed range. 
Regarding claim 14, EDERER ‘238 discloses a method that reads on the applicant claim of wherein a temperature in the particulate material roll is kept constant during application of the particulate material, and wherein the one or more energy input components includes an energy input component that is movable and is used on or in the area of the recoater {[0018] note the insulation of the build space and temperature being at a desired level that indicates the temperature is constant in the build space [FIG. 2] as seen the energy input component 200 is in the vicinity of recoater 101 and is moved in the direction of arrow 106}.
Regarding the next limitation of claim 14 reciting “wherein a diameter of the particulate material roll is from 2 to 6 mm” as described above under claim 11 analysis, diameter of the roll is result-effective variable and it would have been obvious to have optimized it through routine experimentation.
Regarding the last limitation of claim 14 reciting “wherein the diameter of the particulate material roll is kept substantially constant during application of the particulate material”, the Examiner submits that this limitation is the intended result of the process steps positively recited. The combination of EDERER ’238 and EDERER ’765 discloses the same recoater with the same particulate roll maintained in the front of the blade of the recoater as discussed in the analysis of claim 1. 
Instant specification teaches that the constant powder roll diameter is the result of balance between two process of layering and decrease of material in front of the gap of the blade and a further particulate flow from the container {[0147]}. The examiner notes that the vibration coater of EDERER ‘238 with the particulate roll of EDERER ‘765 incorporated in front, operates the same way as described in the instant specification, thus a constant roll is maintained (see claim 1 analysis).
Also, note that the vibration coater of EDERER ‘238 is described in HOCHSMANN which describes the gap of the blade and the layer {[0026]} and the hopper or container that feeds the gap {[0023]} and movement of the hopper 5 and blade 7 and the constant gap {[FIG. B]}. This is similar to the instant invention and 
Notably, the Applicant’s specification does not specify any additional method steps that make said constant particular roll diameter to occur. If applying the same coating and excess particulate roll maintenance in front of the blade as disclosed by the combination above does not inherently result in the maintaining of the constant diameter particulate roll as recited in claim 14, then a question of scope of enablement and/or omitting essential method step limitation can be brought for this specific limitation of claim 14.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.